Gilchrist, J.
The question in this case is, whether the indictment for burglary is a good one. It alleges that on the second day of November 1843, Samuel B. Chase being confined as a prisoner in the county jail in Lancaster, *509upon a complaint against him for an offence punishable by confinement to hard labor in the State Prison for a term of years, the defendants with force and arms in the night time of the second of November, feloniously and burglariously broke and entered the dwelling-house of Ingersol, with intent the county jail to break open, and to set free the said Chase therein confined, so that he might escape therefrom, contrary to the form of the statute, &c.
Poes this amount to a description of the crime of burglary as defined by the statute ? By Rev. Stat., chap. 215, sec. 6, “If any person shall in the night time break and enter any dwelling-house with intent to commit any other crime, the punishment whereof may be confinement to hard labor, or to commit any larceny, ho shall be punished ” by solitary imprisonment and confinement to hard labor for the terms therein specified.
By Rev. Stat., chap. 217, sec. 12, “If any person shall aid in any manner in the escape of any prisoner committed before or after conviction to any place of confinement, for any criminal offence not capital, he shall be liable to the same punishment to which such prisoner was or would have been liable, or to imprisonment in the common jail,” &c.
Chase’s punishment if convicted w'ould have been confinement to hard labor in the State Prison. Rev. Stat., "'hhap. 216, sec. 9. Any one aiding in any manner in his escape, might be punished likewise by confinement in the State Prison to hard labor.
If therefore any one enters a dwelling-house in the night with the intent to aid in such escape, he enters with the intent to commit a crime punishable by confinement to hard labor, which is the crime described in chap. 215, sec. 6, before cited.
This indictment alleges that the defendants broke and entered the dwelling-house of Ingersol in the night, with *510an intent to break open tbe county jail, and to set Chase free so that he might escape. This seems to be a sufficient allegation of an intent to aid in his escape.
The conclusion is that, the indictment is well.

Demurrer overruled.